Case: 16-40157      Document: 00513727119         Page: 1    Date Filed: 10/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-40157                                 FILED
                                  Summary Calendar                        October 20, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

JOSE DE JESUS CASTANEDA-GARCIA,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:15-CR-1198-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Jose Castaneda-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40157   Document: 00513727119    Page: 2   Date Filed: 10/20/2016


                               No. 16-40157

Garcia has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Castaneda-Garcia has filed a response.

     We have reviewed counsel’s brief, relevant portions of the record, and
Castaneda-Garcia’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.
Castaneda-Garcia’s motion for the appointment of substitute counsel is
DENIED.




                                     2